Citation Nr: 1604235	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, this matter was remanded for additional development (by a VLJ other than the undersigned); it has now been assigned to the undersigned.


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disability is related to his service (to include as due to his exposure to herbicide agents therein).


CONCLUSION OF LAW

Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in February 2013, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 
The Veteran's service treatment records (STRs) are associated with the record, and pertinent private treatment records have been secured.  In May 2013, SSA advised the RO that the Veteran's SSA file had been destroyed.  Pursuant to the Board's August 2015 remand, the RO arranged for a VA hypertension examination in September 2015.  The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Although there is a presumption of Agent Orange exposure under 38 U.S.C.A.        § 1116  (West 2015) for veterans who set foot in Vietnam during the Vietnam Era, there is no presumption of service connection for hypertension based on such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d 1168 (2008).  Service connection for hypertension may nonetheless be granted if it is affirmatively shown to be related to service/disease or injury therein (to include as due to exposure to herbicides).  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to hypertension, nor does the Veteran claim that his hypertension first manifested in service.  On January 1971 service separation examination, his blood pressure was 120/78 and he was considered qualified for separation.

The Board notes that the record does not include medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service, nor does the Veteran claim that his hypertension occurred within one year after separation from service.  Accordingly, service connection on a presumptive basis is not warranted, and the Board's inquiry turns to whether service connection on a direct basis is warranted. 38 C.F.R. § 3.307, 3.309.

The first private treatment record that includes a diagnosis of hypertension is dated May 2000, nearly 30 years postservice.  Although that treatment record notes a "history" of hypertension, the medical evidence of record does not support a finding that hypertension was diagnosed prior to May 2000.

The National Academy of Sciences (NAS), in a 2010 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549  (June 8, 2010); 75 Fed. Reg. 81,332, 81,333  (December 27, 2010).  Based on this limited association, the Board, in its August 2015 remand, required the RO to arrange for a VA examination to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service, or otherwise related to service.

On September 2015 VA hypertension examination, the Veteran reported that he developed high blood pressure in 2000 or 2001 and has been taking blood pressure medications since that time.  The examiner noted that it appeared that the Veteran has essential hypertension, which is a "well known and common condition" related to such factors as aging and genetics, and is caused by disorders of the sympathetic nervous system, the renin-angiotensin-aldosterone system, and plasma volume.  The examiner acknowledged the Veteran's exposure to herbicides in Vietnam but ultimately concluded that it is less likely than not that his hypertension is related to such exposure or to service, particularly in view of the long period of normal blood pressure readings following herbicide exposure.  The medical records, and the Veteran's own statements, clearly indicate that hypertension was not present prior to 2000 or 2001.

The Veteran is competent to describe any discernible symptoms of his hypertension without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his hypertension (relating such to his in-service herbicide exposure) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of hypertension is a medical question beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1372.

The record demonstrates that hypertension was initially demonstrated many decades after service.  Additionally, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's hypertension and service (to include exposure to herbicides therein), namely the September 2015 VA examination, is against his claim.   Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension, and the appeal in this matter must be denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


